PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 70

AFFAIRE DES PRISES D'EAU
A LA MEUSE

 

 

ARRET DU 28 JUIN 1937

1937

JUDGMENT OF JUNE 28th, 1937

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 70

THE DIVERSION OF WATER
FROM THE MEUSE

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEVDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

1937.
JUDICIAL YEAR 1937. chuoral Tist:

No. 69.
June 28th, 1937.
[Translation] :

THE DIVERSION OF WATER
FROM THE MEUSE

Interpretation of the Treaty of May rath, 1863, between Belgium
and the Netherlands concerning the végime of diversions of water
from the Meuse: this Treaty did not invest either contracting Party
with a vight of control which the other Party might not exercise.

The obligation to take water solely through the feeder at Maestricht
is imposed on both coniracting Parties; the normal use by the
Parties of locks is not inconsistent with the Treaty, provided that
such use does not prejudice the régime instituted by the Treaty ;
subject to the same condition, each Party is entitled to alter or
enlarge the canals coming under the Treaty, so far as concerns
canals which are situated in its territory and do not leave it.

The Netherlands were within their rights in altering the level of
the Meuse at Maestricht, without the consent of Belgium, since the
végime set up by the Treaty was not thereby prejudiced.

The Juliana Canal cannot be considered as a canal below
Maestricht, within the meaning of the Treaty.

JUDGMENT.

Present: M. GUERRERO, President; Sir Ceci, Hurst, Vice-Presi-
dent; Count Rostworowski, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO,
Jhr. van EvsiNGA, MM. Nacaoxka, CHENG, Hupson,
DE VISSCHER, Judges.

4
A./B. 70.—WATER FROM THE MEUSE 5

In the case concerning the diversion of water from the river
Meuse,

between

the Government of the Kingdom of the Netherlands, repre-
sented by M. B. M. Telders, as Agent,

and

the Government of the Kingdom of Belgium, represented by
M. de Ruelle, as Agent,

The Court,
composed as above,
delivers the following judgment :

By an Application instituting proceedings filed in the Regis-
stry of the Court on August 1st, 1936, in accordance with
Article 40 of the Statute and Article 32 of the Rules of Court,
the Government of the Kingdom of the Netherlands has insti-
tuted before the Court proceedings in regard to the diversion
of water from the river Meuse. In order to establish the juris-
diction of the Court, the Applicant relies on the declarations:
made by the Netherlands and by Belgium recognizing as com-.
pulsory the jurisdiction of the Court, in conformity with Arti-
cle 36, paragraph 2, of the Statute of the Court.

According to the Application, the subject of the dispute is
the question whether, on the one hand, the execution by Belgium
of various works in connection with the construction of
the Albert Canal and, on the other hand, the manner in which,
without the consent of the Netherlands, Belgium at present
supplies and appears to intend in future to supply with water
existing or projected canals in the north of her territory, are
consistent with the rights ensuing to the Netherlands from the
Treaty signed at The Hague on May r2th, 1863, establishing
the régime for taking water from the Meuse.

After a brief statement of the facts and of the grounds on
which the claim is based, the Application asks the Court:

“I. To adjudge and declare that:

(a) the construction by Belgium of works which render it
possible for a canal situated below Maestricht to be supplied
with water taken from the Meuse elsewhere than at that town
is contrary to the Treaty of May 12th, 1863;

(6) the feeding of the Belgian section of the Zuid-Willems-
vaart, of the Campine Canal, of the Hasselt branch of that canal
and of the branch leading to Beverloo Camp, as also of the

5
A./B. 70.—WATER FROM THE MEUSE 6

Turnhout Canal, through the Neerhaeren Lock with water taken
from the Meuse elsewhere than at Maestricht, is contrary to the
said Treaty ;

(c) Belgium’s project of feeding a section of the Hasselt Canal
with water taken from the Meuse elsewhere than at Maestricht
is contrary to the said Treaty ;

(d) Belgium’s project of feeding the section of the canal
joining the Zuid-Willemsvaart to the Scheldt between Heren-
thals (Viersel) and Antwerp with water taken from the Meuse
elsewhere than at Maestricht is contrary to the said Treaty.

II. To order Belgium

(a) to discontinue all the works referred to under I (a) and
to restore to a condition consistent with the Treaty of 1863
all works constructed in breach of that Treaty ;

(6) to discontinue any feeding held to be contrary to the said
Treaty and to refrain from any further such feeding.”

On August ist, 1036, notice of the Netherlands Govern-
ment’s Application was given to the Belgian Government; on
August 7th the communications provided for in Article 40 of
the Statute and Article 34 of the Rules were despatched.

As the Court, at the beginning of the proceedings, included
on the Bench no judge of Belgian nationality, the Belgian
Government availed itself of its right under Article 31 of the
Statute, and nominated in that capacity Professor Ch. De
Visscher, who was subsequently elected, on May 27th, 1937, by
the Assembly and Council of the League of Nations to be a
member of the Court.

As the Court was not sitting, the acting President, by an
Order made on August 6th, 1936, fixed the time-limits for the
filing of the Memorial, Counter-Memorial, Reply and Rejoinder.
The documents of the written proceedings were duly filed
within the time-limits thus fixed, the last of which, namely
that for the filing of the Rejoinder, expired on April x2th,
1937; the case thus became ready for hearing on that date.

In its Memorial, the Netherlands Government repeated the
submissions made in the Application.

In the Counter-Memorial, the Belgian Government presented
the following submissions :

‘“May it please the Court,
To declare the submissions of the Applicant to be ill-founded,

To adjudge and declare:

1. That the mere possibility of works being used for purposes
inconsistent with the Treaty of May 12th, 1863, governing the
taking of water from the Meuse, does not suffice to justify the
condemnation of such works and to secure their demolition,
since bad faith may not be presumed ;

6
A./B. 70.—WATER FROM THE MEUSE 7

2. That the feeding of the Zuid-Willemsvaart and the canal
joining the Meuse and the Scheldt and its branches is not
rendered incompatible with the Treaty mentioned above by the
fact that lockage water arising from the working of the Neer-
haeren Lock-—-operated bona fide for the passing of boats—is
added to the water from the Meuse coming from the intake at
Maestricht—as the Neerhaeren Lock cannot be treated more
unfavourably than the Bosscheveld Lock ;

3. No breach of Belgium’s engagements under the above-
mentioned Treaty will result from the circumstance that after
the Albert Canal is brought into use, water derived from the
Meuse near Liége will, between Hasselt and lock IV, pass along
the section of that canal coinciding with a section of the
Hasselt branch of the canal joining the Meuse and the Scheldt ;

4. Similarly, no inconsistency with Belgium’s engagements will
result from bringing water derived from the same source into
the section of the Albert Canal between Pulle and Antwerp
which coincides with the canal joining the Meuse and the
Scheldt ;

May it also please the Court, adjudicating upon a counter-
claim in accordance with Article 63 of the Rules of Court,

To adjuge and declare:

1. That the Borgharen barrage has been constructed in breach
of the stipulations of this same Treaty which is alleged by the
Netherlands Government to have been disregarded by the Bel-
gian Government as regards certain stipulations ; that is to say,
that the local situation at Maestricht provided for by the Treaty
of 1863 has been altered by the unilateral decision of the
Netherlands Government ; that this alteration has rendered the
proper application of the Treaty impossible, because the level
of the Meuse has been raised by the Borgharen barrage and the
water-gauge which had been placed there in accordance with
the Treaty to enable the diversion of water to be regulated in
accordance with the level of the water has been submerged ;

z. That the Juliana Canal, being a canal below Maestricht,
within the meaning of Article I of the Treaty, is subject, as
regards the supply of water to it, to the same provisions as the
canals on the left bank of the Meuse below Maestricht ;

3. To reserve the rights accruing to Belgium from the breaches
so committed.”

In its Reply, the Netherlands Government prayed the Court :

“I. Rejecting all submissions to the contrary,
to give judgment in accordance with the submissions formu-
lated by the Netherlands Government in its Memorial presented
to the Court on October 31st, 1936.

II. To declare that the submissions of the counter-claim pre-
sented by Belgium are ill-founded.

7
A./B. 70.—WATER FROM THE MEUSE 8

III. To adjudge and declare,

1. That the establishment and working of the Borgharen
barrage is not inconsistent with the Treaty of May 12th,
1863, above mentioned and that no right or interest on the
part of Belgium is thereby injured ;

2. That the Juliana Canal is not, as regards its water supply,
subject to the same provisions as the Zuid-Willemsvaart and
the other canals on the left bank of the Meuse below Maes-
tricht ; |

3. That in any case the feeding of the Juliana Canal has
not been and is not inconsistent with the Treaty of 1863
and that the mere fact that it would be possible for the
Netherlands to use certain locks on this canal in a manner
contrary to that Treaty does not in itself constitute a breach
of that Treaty.”

In its Rejoinder, the Belgian Government prayed the Court :

“Rejecting all submissions to the contrary,

To find in favour of the Respondent’s submissions of Janu-
ary 28th, 1937.

Alternatively,

In case the Court should be unable on certain points to find
in accordance with the submissions of the Respondent,

To ‘declare in any case that the Applicant is committing an
abuse of right (abus de droit) in invoking the Treaty of May rath,
1863, in order to protect new interests (the Juliana Canal
and the canalized Meuse) which were not contemplated at the
time of the conclusion of that Treaty, while the interests which
that Treaty was intended to protect are not in any way
threatened ;

As a second alternative,

To declare that, by constructing certain works contrary to
the terms of the Treaty, the Applicant has forfeited the right
to invoke the Treaty against the Respondent ;

As a third alternative,

To declare that the works forming part of the Albert Canal,
including the Briegden-Neerhaeren section, are merely the neces-
sary consequences of the works in connection with the Juliana
Canal. By constructing the latter canal, the Netherlands Gov-
ernment has caused it to be believed that a new situation
has arisen; that is to say, that the Netherlands Government is
abandoning the use of the common section of the Meuse as a
waterway ; it is not entitled to complain because the Respond-
ent has taken action in accordance with this new situation ;

As a fourth alternative,

To declare that the Treaty of 1863 has lapsed as a result of
the action of the Applicant in carrying out works which have
altered the situation on which the Treaty was based, that is to
say, in particular, the raising of the level of the Meuse at Maestricht
and the construction of a new. waterway which deprives the

8
A./B. 70.—WATER FROM THE MEUSE 9

common section of the Meuse of its function as a navigable
waterway.”

In the course of public sittings held on May 4th, 5th, 7th,
roth, rth, rath, 18th, 2oth and 21st, 1937, the Court heard:

M. Telders, Agent for the Netherlands Government,

and M. de Ruelle, Agent, Maitre Marcq, Counsel, and
M. Delmer, technical adviser for the Belgian Government.

The submissions presented in the documents of the written
proceedings were maintained in their entirety on either side at
the oral proceedings. .

Numerous documents in support of their contentions have
been produced on behalf of each Party as annexes to the
Application and to the documents of the written proceedings
and in the course of the oral proceedings 1.

At the hearing on May 7th, 1937, the Agent for the Belgian
Government suggested that the Court should pay a visit to
the locality in order to see on the spot all the installations,
canals and waterways to which the dispute related. This sug-
gestion met with no opposition on the part of the Netherlands
Government, and the Court decided, by an Order made on
May 13th, 1037, to comply with it. Adopting the itinerary
jointly proposed by the Agents of the Parties, the Court car-
tied out this inspection on May 33th, 14th and x5th, 1937. It
heard the explanations given by the representatives who had
been designated for. the purpose by the Parties and witnessed
practical demonstrations of the operation of locks and of
installations connected therewith.

*
2k *

The questions at issue in the present case depend on the
interpretation and application of the Treaty which was concluded
between Belgium and the Netherlands on May r2th, 1863 ?, and
came into force on July x4th of that year. The purpose of
this Treaty is defined in its Preamble as being ‘to settle per-
manently and definitively the régime governing diversions of
. water from the Meuse for the feeding of navigation canals and
irrigation channels” (de régler d'une manière stable et définitive
le régime des prises d’eau à la Meuse pour l'alimentation des
canaux de navigation et d'irrigation).

The Treaty was concluded because for a long time the two
countries had been unable to agree on a variety of questions
connected with the use of the waters of the Meuse.

The Meuse is an international river. It: rises in France in
the Department of the Haute-Marne, leaves French territory

1 See list in Annex.
2 For text of this Treaty, see Annex.
A./B. 70.—WATER FROM THE MEUSE ‘ 10

near Givet, crosses Belgium, forms the frontier between the
Netherlands and Belgium below Lixhe and enters Netherlands
territory a few kilometres above Maestricht. Between Borg-
haren (a few kilometres below Maestricht) and Wessem-Maas-
bracht, the Meuse again forms the frontier between Belgium
and the Netherlands, then below Wessem-Maasbracht both
banks of the river are in Netherlands territory.

Until it reaches Venlo, in the Netherlands, the course of the
river is rapid and, in general, the river is shallow. It is a
river which is fed by rainfall, and not by the melting of
glaciers ; consequently the flow of water varies greatly. In its
natural condition the Meuse above Venlo is of no great assist-
ance to navigation. Though for the most part it has been
canalized, the most important function of the Meuse, at any
rate in Belgium and in the Netherlands, is that of a reservoir
for other waterways. As a result of the geological formation,
canalization works between Liége and Venlo are difficult and
costly. On the other hand, the people of the territory through
which the Meuse flows are accustomed to make use of water
transport, and where canals have been constructed for this
purpose they must in the main be supplied with water from
the Meuse.

In the XVIIth century, and again during the Napoleonic
era, the construction of a canal from Antwerp via Venlo to
the Rhine was contemplated. Though only a small part of
this canal was actually constructed, the subsequent schemes
which were carried into effect were in part founded on the
same plans.

After the constitution in 1815 of the Kingdom of the Nether-
lands, William I initiated the construction of a canal from
Maestricht to Bois-le-Duc. This canal, known as the Zuid-
Willemsvaart, was brought into use about the year 1826. The
water to feed the canal was derived from the Meuse at Maes-
tricht, through an intake known as lock 20.

During the troubled conditions which prevailed between 1830
and 1839, the supply of water to the Zuid-Willemsvaart was
temporarily interrupted by the military authorities at Maes-
tricht, and in order to secure a supply of water for the canal
a new intake was created at Hocht by the inhabitants. After
the separation of the Netherlands and Belgium, the place at
which the Hocht intake was situated became Belgian territory.

In 1845, under a treaty concluded between the Netherlands
and Belgium in that year, a new canal was constructed from
Liége to Maestricht. This new canal constitutes, in effect,
a prolongation of the Zuid-Willemsvaart to Liége, and had
formed part of the original plans of King William I. It connects

IO
A./B. 70.—WATER FROM THE MEUSE II

with the Zuid-Willemsvaart at a spot inside the fortifications
of Maestricht, close to lock 20.

After the completion of the Liége-Maestricht Canal, the
Zuid-Willemsvaart was fed from three different sources: firstly
by water which came from the Liége-Maestricht Canal ; secondly,
by water obtained directly from the Meuse through lock 20;
and, thirdly, by water also obtained directly from the Meuse
through the Hocht intake.

At first there seems to have been no trouble with regard to
the supply of water for the Zuid-Willemsvaart. Subsequently,
however, the Belgian Government commenced the construction
of a series of new waterways, running westward from the
northern end of the Belgian section of the Zuid-Willemsvaart
so as to effect a junction with the river Scheldt and to provide
means of communication for the district of the Campine. This
series of canals includes the Canal de la Campine, the Canal
de Turnhout, the Canal de Hasselt, and the Canal du Camp de
Beverloo.

The Campine is a heathy district with a soil of a porous
nature, and owing to this latter circumstance large quantities
of water were required for keeping the Canal de la Campine
supplied. A great deal of water leaked away.

The sandy and unfertile nature of the Campine district led
the Belgian Government to initiate extensive irrigation schemes.
The idea prevailed at the time that if only it could be sup-
plied with water, this district might be converted into a fertile
and prosperous agricultural area. These irrigation works caused
flooding in the Netherlands district of Brabant and constituted
one of the many sources of disagreement that prevailed between
the two countries at the time when the Treaty of 1863 was
concluded.

As the canals of the Campine area came into use and so
long as the extensive irrigation schemes weré still considered
feasible, Belgium desired to obtain large supplies of water.
The only supplies available were derived from the Zuid-Wil-
lemsvaart and, therefore, ultimately from the Meuse. Neither
the supplies drawn from the intake at Hocht, nor the lock-
water which came into the Zuid-Willemsvaart from the Meuse,
were adequate to supply the quantities which Belgium sought
to draw out at the northern end of the canal. She therefore
found herself obliged to construct at the side of the Hocht
Lock a lateral channel so that water could be drawn from the
Liége-Maestricht Canal irrespective of .the use of the lock
for the normal purposes of navigation. By so doing she
obtained a sufficient quantity of water but she converted a
part of the Zuid-Willemsvaart into a waterway. more like a
swiftly flowing river than a canal. The rapidity of the current
in the canal impeded the navigation, and though efforts were

2 IT
A./B. 70.—WATER FROM THE MEUSE 12

made to allow these additional supplies to pass into the canal
at night-time, when the barge traffic was not in progress, the
use of the canal for traffic was gravely inconvenienced.

For some ten years the technical experts of the two Govern-
ments searched for a solution of the problem, the condition of
things which had arisen on the Zuid-Willemsvaart being equally
inconvenient to the barge traffic of both countries. Two suc-
cessive Mixed Commissions proved abortive, and a treaty, which
was negotiated and signed in 1861, failed to secure ratification
because it was rejected by the Netherlands Second Chamber.
It was not until 1863 that the two countries were able to
conclude a treaty which was acceptable to both sides. This
Treaty, dated May 12th, 1863, is still in force and constitutes
the treaty which has to be applied by the Court in the present
case.

It will be of assistance towards an understanding of the
general economy of the Treaty of 1863 to give a short descrip-
tion of the unratified agreement of 18617.

Both treaties were worked out upon the footing that Belgium
must have, in order to supply her requirements, a definite
quantity of water and, so far as concerns the Netherlands, that
this quantity of water would not be such as to injure Netherlands
interests. No stable situation could be achieved as regards the
use of the waters of the Meuse unless these needs and inter-
ests were recognized. The mere provision of the water, how-
ever, was not the only element to be taken into account;
there were the interests of navigation in the canals, particu-
larly in the Belgian section of the Zuid-Willemsvaart, a water-
way which was of common interest to both Parties ; there were
also the interests of the navigability of the Meuse itself in the
sector below Maestricht, where there was no lateral canal,
except in so far as the Zuid-Willemsvaart itself served that
purpose.

The 1861 treaty was drafted on the following basis: the
Netherlands undertook to allow a fixed quantity of water to
pass into the Zuid-Willemsvaart through the lock at Maes-
tricht. (The actual quantity was 7 cubic metres per second
in winter ; 52 per second in summer.) This water was to come
from the Liége-Maestricht Canal and was, therefore, taken from
the Meuse at Liége. Any quantity of water coming from the
Liége-Maestricht Canal over and above the amounts so fixed
was to be turned into the river. Out of the water so passed
into the Zuid-Willemsvaart, the Netherlands were to get 1$ cubic
metre per second, which was to be evacuated through the
lock at Weert (in Netherlands territory). There was. no pro-
vision in the 1861 treaty which affected the intake at Hocht.
Belgium remained free to take what she could through that

Iz
A./B. 70.—WATER FROM THE MEUSE 13

intake. During the seasons when the Meuse is low, the amount
of water which Belgium could obtain at Hocht was not, in
reality, very great, because the level of the canal was so little
below the level of the river that the amount that could pass
was necessarily restricted.

This treaty appears to have been rejected because, amongst
other reasons, the authorities of the Netherlands province of
Limburg pointed out that it did not solve the problems which
interested them, particularly the excessive speed of the current
in the Zuid-Willemsvaart.

The solution of the difficulties between the two countries as
regards the waters of the Meuse was ultimately found by
approaching them on a much wider basis. By including the
solution of various other problems which were affecting the
relations between the two countries at that date means were
found justifying each. Party in making concessions which it
would not have felt justified in making unless it had received
satisfaction in other directions. The treaty with regard to the
Meuse became part of a settlement embracing discontinuance
of the tolls on the Scheldt and the commercial relations between
the two countries.

The three treaties into which the arrangement of 1863 was
divided were concluded on the same day, and the exchange of
ratifications also took place on the same date—July 14th, 1863—-
‘ and was recorded in a single instrument, but there is no juridical
connection between the three; each of the three treaties is
entirely independent of the others ; in its application and inter-
pretation the treaty with regard to the waters of the Meuse,
therefore, stands entirely by itself. The interdependence is
found only in the fact that the concessions made by one or
other of the Governments in one of the treaties would not have
been made without the concessions made by the other Govern-
ment in the other treaties.

As regards the treaty relating to the waters of the Meuse,
the acute problem as stated above had been the excessive
speed of the current developed in the Zuid-Willemsvaart owing
to the amount of water which Belgium was taking from it.
The Treaty of 1863 surmounted this difficulty by the combined
effect of three sets of stipulations: by raising the level of the
canal all the way from Maestricht to Bocholt, so as to increase the
transverse section and thereby enable more water to pass along
without increasing the speed of the current; by concentrating
in one new intake the withdrawal of water from the Meuse,
this new intake being situated higher upstream where it could
feed the canal despite the fact that the level of the canal was
raised; and by enlarging the programme of works to be carried
out in the joint section of the Meuse so that more water could

13
A./B. 70.—WATER FROM THE MEUSE 14

be withdrawn from the Meuse without injury to the naviga-
bility of the joint section of the river, a subject which at that
time was of interest to both countries.

The new intake was located on Netherlands territory. It
was not without great reluctance that the Belgian Government
accepted the plan that there should be a single intake and
that situated on foreign territory. _

For some time after its conclusion, the Treaty of 1863, sub-
ject to some technical modifications introduced in 1873, must
have satisfied the requirements of both Parties. By the close
of the century, however, it was becoming clear that larger and
better canals were required in order to meet the commercial
development which was taking place in the Netherlands and
Belgium, particularly as regards the development of the Nether-
lands coalfields in the province of Limburg.

In 1906, a joint commission was appointed, on the sugges-
tion of the Netherlands Government, to consider works for the
improvement of the navigation of the Meuse. At the time when
the Netherlands Government suggested the appointment of this
Commission, it would appear that they had in view works
which could not be carried out without the concurrence of both
Governments. |

When the report of this Commission had been received in
1912, the Netherlands Government proposed that the two Gov-
ernments should together undertake the canalization of the joint
section of the Meuse. Negotiations on this subject had not
been completed at the time when the war of 1914-1918 broke
out, as Belgium would only agree to participate in this work
if satisfaction were given to her on certain other points.

In 192: a project for the construction of a lateral canal on
the right bank of the Meuse from Maestricht to Maasbracht
was submitted to the Chambers by the Netherlands Govern-
ment. This was a work to be carried out entirely on Nether-
lands territory and at the expense of the Netherlands. It
embodied what is now the Borgharen barrage and the Juliana
Canal. It led to diplomatic correspondence between the Nether-
lands and Belgium, in which Belgium maintained that such
works would prejudice the navigation on the joint section of
the Meuse and would interfere with the working of the 1863
Treaty. She therefore maintained that this scheme could not
be carried out without her consent.

Though the Parties were not able, in the diplomatic discus-
sions which followed, to come to an agreement as to the points
raised by the Belgian Government, other negotiations which were
already in progress led to the signature in 1925 of a new and
comprehensive treaty which would have enabled the waterways

14
A./B. 70.—WATER FROM THE MEUSE 15

desired on either side to be constructed. This treaty however
was rejected by the Netherlands First Chamber.

After the rejection of the treaty of 1925, the Netherlands
proceeded to construct and complete the Juliana Canal,
waterway which would enable barges of larger size to reach
Maestricht and from there would make contact with the Liége-
Maestricht Canal. She also constructed a new lock, the Bossche-
veld Lock, situated just below the intake constructed at Maestricht
under the Treaty of 1863 and giving access to the Zuid-
Willemsvaart from the Meuse. This new lock was brought into
use in September 1931. The Borgharen barrage had been
finished in 1929 and the Juliana Canal was opened to naviga-
tion in 1934.

Faced with the prospect of the completion of the Juliana
Canal, the Belgian Government decided that they must con-
struct a canal from Liége to Antwerp, and laid before the
Belgian Parliament a scheme for the construction of what is
now known as the Albert Canal. The submission of this scheme
to the Belgian Parliament provoked an enquiry from the Nether-
lands Government as to the feeding of this great new water-
way. Discussions followed through the diplomatic channel,
but they led to no result, as the Netherlands were unable
to give satisfaction to Belgium as regards the construction of a
new waterway to improve the communications between Antwerp
and the Rhine.

The construction of the Albert Canal was commenced in
1930 ; it is not yet finished.

The Albert Canal is intended to connect Liége with Antwerp.
It will be fed with water obtained from the Meuse immediately
above a barrage constructed at Monsin. For about sixteen
kilometres it practically follows the course of the old Liége-
Maestricht Canal. It then turns north-westward and is carried
in a deep cutting through the hills till it reaches Briegden.
From Briegden a junction canal, which is already in use, runs
to Neerhaeren where connection is established with the Belgian
section of the Zuid-Willemsvaart through the Neerhaeren Lock.

From Briegden the Albert Canal will be carried by a section
which is not yet completed to a spot near Hasselt. There,
just north of the Curange Lock, it will join the existing Has-
selt branch of the Campine Canal, which will be reconstructed
and considerably widened and deepened, and will follow the
line of that branch as far as Quaedmechelen. From Quaed-
mechelen the Albert Canal will be carried on via Herenthals to
Viersel, where it takes the place of the existing Canal de la
Campine which has been in the same way reconstructed, widened

15
A./B. 70.—WATER FROM THE MEUSE 16

and deepened. Through the new Wyneghem Lock it will con-
nect with the Antwerp waterways. A part of the western end
of this section is already in use.

‘ As no further progress could be made in the settlement of
the points at issue between the two States, the Netherlands
initiated the present proceedings against Belgium in the Court
by an Application dated August Ist, 1936, based on the ground
that some of the works already executed or to be executed by
Belgium in connection with the Albert Canal constituted an
infringement of the Treaty of 1863. Belgium in due course
raised by her counter-claim the question whether the Juliana
Canal and the Borgharen barrage were themselves compatible
with the Treaty of 1863.

*
* *

From the history of the dispute given above, it will be seen
that one of the difficulties in achieving a settlement of the
differences between the two States has been the Belgian desire
to obtain the Netherlands’ consent to the construction of. a
new canal connecting Antwerp and the Rhine, a point upon
which one may infer that the Netherlands Government have felt’
themselves unable to accede to the wishes of the Belgian Govern-
ment because of the commercial rivalry between Antwerp and
Rotterdam. With this aspect of the question the Court is in
no way concerned. Its task is limited to a decision on the
legal points submitted to it as to whether or not certain works
constructed by the Belgian Government do or do not infringe
the Treaty of 1863, and, as regards the Belgian counter-claim,
as to whether or not certain works constructed by the Netherlands
Government do or do not constitute an infringement of the
Treaty of 1863.

oe

In the course of the proceedings, both written and oral, occa-
sional reference has been made to the application of.the gen-
eral rules of international law as regards rivers. In the opinion
of the Court, the points submitted to it by the Parties in the
present case do not entitle it to go outside the field covered
by the Treaty of 1863. The points at issue must all be deter-
mined solely by the interpretation and application of that
Treaty.

*

' Before proceeding to consider in detail the dispute submitted
to the Court, it will be well to make a brief survey of the
provisions of the Treaty of 1863 which must be applied in the
decision of the case.

16
A./B. 70.—WATER FROM THE MEUSE 17

Article I provides for the construction below Maestricht at
the foot of the fortifications of a new intake which will consti-
tute the feeding conduit for all canals situated below that town
and for irrigation in the Campine and in the Netherlands.
Article II provides that the lock at Hocht (No. 19) is to be
suppressed and replaced by a new lock in the Zuid-Willems-
vaart above the. intake provided for in Article I. The part of
the canal between the site of the old lock at Hocht and the
site of the new lock was to be enlarged and deepened so as
to be of the same dimensions and depth as the reach from
Hocht to Bocholt. Article III provides that the level of the
canal between Maestricht and Bocholt was to be raised so that
the quantity of water prescribed by the succeeding Articles IV.
and V could pass along the canal without raising the average
current to a speed exceeding 25 to 27 centimetres per second.
Article IV fixed the quantity of water to be taken from the
Meuse at ten cubic metres per second when the level of the
river was above the normal low level; when at or below the
normal low level it was fixed at 74 cubic metres from October
to June and 6 cubic metres from June to October. Normal
low level was defined by reference to the gauge on the bridge
at Maestricht and corresponded to a minimum depth between
Maestricht and Venlo of 70 centimetres. A gauge was to be
fixed at the mouth of the new intake, and no further use was
to be made of the intake at Hocht. Under Article V the Nether-
lands was to have a fixed proportion (2 or 1$ cubic metres) out
of the total quantity of water fixed by Article IV as the amount
to be withdrawn from the Meuse by the new intake; the
Netherlands share of this water was to pass through lock 17
at Loozen. The second paragraph of this Article gives the
Netherlands a right to increase the water to be withdrawn
from the Meuse at Maestricht, provided the speed of the cur-
rent in the. canal was not raised above that stipulated in
Article IIT.

Article IX provided for the preparation and execution of a
programme of works in the bed of the Meuse between Maes-
tricht and Venlo over a series of years, Belgium to pay two-
thirds and the Netherlands one-third of the costs.

The remaining articles are of less importance in connection
with the present case.

*
* *%

In the first submission Ia of the Netherlands’ Memorial,
the Agent of the Netherlands Government asks the Court:

17
A./B. 70.—WATER FROM THE MEUSE 18

“To adjudge and declare that

(a) the construction by Belgium of works which render it
possible for a canal situated below Maestricht to be supplied
with water taken from the Meuse elsewhere than at that town
is contrary to the Treaty of 1863.”

The intention of this submission is made clearer by the explana-
tions which are given in the Memorial :

“The infringements of the régime established by the Treaty in
1863 forming the subject of the complaint of the Netherlands Govern-
ment may be classified under two heads:

(A) Infringements of the Netherlands’ privilege of control over
diversions of water from the Meuse by means of the Maestricht
intake resulting from the construction of works making it possible
to feed canals situated below Maestricht with water taken from the
Meuse elsewhere than at that town; (B) Infringements of the treaty
regulations governing the allocation of Meuse water resulting from
the feeding of canals situated below Maestricht with water taken
from the Meuse in excess of the quantities fixed and allotted to
Belgium by the Treaty of 1863.”

Submission I a refers to infringements of this so-called privi-
lege of control claimed by the Netherlands Government.

The nature of this Netherlands claim has not been set out
with great precision, either in the written proceedings or in the
oral arguments. The Court understands it as a claim to a
special privilege going beyond the power of supervision which
the Netherlands necessarily derive from the fact that the intake
is situated in Netherlands territory. There can be no doubt
that, so far as the right of supervision is derived from the
position of the intake on Netherlands territory, the Nether-
lands, as territorial sovereign, enjoys a right of supervision
which Belgium cannot possess.

What the Netherlands Agent has claimed on behalf of his
Government is not merely to be able to control what happens
in their own territory, but to control the supply of water drawn
from the Meuse to feed the system of canals referred to in
the Treaty: the important thing for the Netherlands being,
not the ability to supervise the mere working of the Maes-
tricht feeder, but the power to make sure at any time that
the quantities of water drawn from the Meuse to supply the
canals below Maestricht do not exceed the total quantities
fixed in the Treaty. To this end, and in order to effect that
full control of all supplies from the Meuse for the feeding of
these canals, the right of supervision arising from the position
of the intake in Netherlands territory had to be supplemented,
and is supplemented, by an obligation to refrain from certain
action imposed upon Belgium, an obligation not to construct

18
A./B. 70.—WATER FROM THE MEUSE 19

works by means of which she could, apart from the Maestricht
feeder, supply one or more canals situated below that town.
The Netherlands Agent finds in Article I of the Treaty the
justification for that claim when it provides that the Maestricht
feeder should be “the’’, that is to say, the only, feeder for all
canals situated below Maestricht. It follows, according to his
contention, that the mere fact of constructing in Belgian terri-
tory a second feeder is, in itself, a breach of the Article. It
is of no importance whether actual use is made of this feeder
or whether it is left idle. Once a second feeder exists the
Maestricht feeder is no longer the only one and the Treaty of
1863 is thereby broken.

It was in support of this view that the Netherlands Agent
in his argument laid such stress on the fact that the design of
the Neerhaeren Lock in the Briegden-Neerhaeren junction canal
embodied side-channels for filling and emptying the lock cham-
ber which by the simple expedient of removing an electric
interlocking device could be converted into a lateral conduit,
enabling water to be conveyed in large quantities from the
upper to the lower reach, irrespective of any use of the lock
for navigational purposes. The Netherlands Agent did not sug-
gest that the side-channels had been used in the past for this
purpose, or were being so used at present. It was in the fact
that by this simple method the side-channels could be converted
into a lateral conduit and thereby render’ possible without
the knowledge of the Netherlands Government the passage of
water into the Zuid-Willemsvaart, that the Netherlands Agent
saw a violation of the right of control conferred upon his
Government.

The Netherlands contention necessarily implies that the Treaty
of 1863 intended to place the Parties in a situation of legal ine-
quality by conferring on the Netherlands a right of control to
which Belgium could not lay claim. The Netherlands Agent,
with regard to the Belgian Government’s counter-claim, stated
in his reply that Belgium was not entitled to dispute the law-
fulness of the works constructed by the Netherlands merely on
the ground that such works would make it possible to feed a
canal situated below Maestricht with water diverted from the
river elsewhere than at the treaty feeder, because Belgium did
not possess any right of control similar to that conferred on
the Netherlands by the Treaty.
© A./B. 70.—WATER FROM THE MEUSE  _ 20

The Court is unable to accept as well-founded a contention
which would alter the character of the Treaty of 1863 and
considerably enlarge the scope of the actual terms used by its
authors; for that Treaty is an agreement freely concluded
between two States seeking to reconcile their practical interests
with a view to improving an existing situation rather than to
settle a legal dispute concerning mutually contested rights.

It would only be possible to agree with the contention of the
Netherlands Agent that the Treaty had created a position of
inequality between the contracting Parties if that were expressly
indicated by the terms of the Treaty ; but the text of Article I
is not sufficient to justify such an interpretation. The text of
this Article is general; it furnishes no evidence of any differen-
tiation between the two Parties. Article I is a provision equally
binding on the Netherlands and on Belgium. If, therefore, it
is claimed on behalf of the Netherlands Government that, over
and above the rights which necessarily result from the. fact
that the new intake is situated on Netherlands territory, the
Netherlands possess certain privileges in the sense that the
Treaty imposes on Belgium, and not on them, an obligation to
abstain from certain acts connected with the supply to canals
below Maestricht of water taken from the Meuse elsewhere than
at the treaty feeder, the argument goes beyond what the text
of the Treaty will support.

The Court finds that none of the documents produced by the
Netherlands Government in support of their claim of control
controverts the conclusion reached by the Court and that, on
the contrary, some of these documents confirm that conclusion.

For the above reasons, the submission Ia of the Nether-
lands Memorial must be rejected.

*

The Netherlands Government in its submission formulated
under I b in the Netherlands Memorial prays the Court :

“To adjudge and declare

(b) that the feeding of the Belgian section of the Zuid-Wil-
lemsvaart, of the Campine Canal, of the Hasselt branch of that
canal and of the branch leading to Beverloo Camp, as also of
the Turnhout Canal, through the Neerhaeren Lock with water
taken from the Meuse elsewhere than at Maestricht, is contrary
to the said Treaty [Treaty of May 12th, 1863].”

It will be observed that, in this submission, the Netherlands
Government does not specify the particular provision of the

20
A./B. 70.—WATER FROM THE MEUSE 21

Treaty alleged to be infringed by the feeding of the Zuid-
Willemsvaart, the Campine Canal, its Hasselt branch, its branch
leading towards Beverloo Camp and the Turnhout Canal,
through the Neerhaeren Lock, with water taken from the Meuse
elsewhere than at Maestricht.

The Treaty brought into existence a certain régime which
results from all of its provisions in conjunction. It forms a
complete whole, the different provisions of which cannot be
dissociated from the others and considered apart by themselves.

When the Treaty of 1863 is examined in this way it is seen
that, more particularly in Articles I, III, IV and V, it estab-
lished a treaty régime governing, to quote the words of the
Preamble, “diversions of water from the Meuse for the feeding
of navigation canals and irrigation channels”; this régime was
instituted both by the construction at Maestricht in Nether-
lands territory of the new intake on the Meuse, which was to
constitute the feeder for all the canals situated below that
town, and by the fixing of the volume of water to be dis-
charged into the Zuid-Willemsvaart at a quantity which would
maintain a minimum depth in that canal and would ensure
that the velocity of its current did not exceed a maximum of
0.25 metre to 0.27 metre per second. The canals which the
Treaty thus had in view when it referred to ‘all canals situated
below Maestricht’’, are the Zuid-Willemsvaart and the canals
which branch off from it and are fed by it.

Any work which disturbs the situation as established by
the Treaty constitutes an infraction of the latter, and this
holds good for works above Maestricht jpst as much as for
works situated below Maestricht.

It is evident that neither the functioning of the former intake
at Hocht, in Belgian territory, nor of any intake other than the
treaty feeder would have been compatible with the régime
thus established. Accordingly, it was laid down (Art. I) that
the intake at Maestricht would constitute “the’’ feeder—that
is to say, the only feeder—and that no further usé would be
made of the intake at Hocht (Art. IV, last para.).

In this connection, it is mecessary to consider whether
the passage of water through a lock, instead of through the
new intake, constitutes an infraction of Article I.

A lock is not, in itself, a feeder. A lock is a construction
designed to retain the water in an upper reach and to enable
barges to pass from this upper reach to a lower reach, and
vice versa. It functions intermittently, with more or less fre-
quency, according as the traffic is more or less intense. If
the waterway is a canal, it is manifest that if the canal is
not to run dry, more or less rapidly according to its length,
the lock cannot function unless the summit-level reach of the

ZI
A./B. 70.—WATER FROM THE MEUSE 22

canal is itself fed by an intake providing a sufficient supply
of water.

It can scarcely be contested that water discharged by a
lock—or lock-water—which passes in this way from reach to
reach, constitutes a means, and no doubt the normal means,
of feeding the successive reaches of a canal.

It has been argued on behalf of the Belgian Government
that it cannot have been the intention of the Treaty that the
existence and functioning of a lock should be considered as
an infraction of the Treaty, for the following reason. The
Treaty itself lays down in Article II that lock No. 19 at
Hocht is to be reconstructed at a different site. This lock 19
is the one which establishes communication between the
Zuid-Willemsvaart and the Liége-Maestricht Canal. Every time
that the lock is operated—and it is clear that the Treaty
intended that shipping should continue to use this route—a
certain quantity of lock-water, originally derived from the
Meuse, though not through the treaty feeder, is necessarily
discharged into the Zuid-Willemsvaart ; consequently, lock-
water—i.e., water passing through a lock in the course of its
normal functioning—cannot be equivalent to the ‘‘feeding’’ of
the canal which is forbidden by Article I.

On the other hand, it has been contended, on behalf of
the Netherlands Government, that the foregoing argument does
not take sufficiently into account the small dimensions of lock 19,
nor the fact that the average total volume of lock-water
discharged by the daily normal functioning of the lock, is
less than the margin of error allowed in measuring the ten
cubic metres per second fixed in Article IV. It is for this
reason—it is contended—that no account was taken in the
Treaty of the water passing through lock No. 19 into the
Zuid-Willemsvaart ; to allow the same rule however to operate
in connection with the Neerhaeren Lock would upset the
equilibrium established by the Treaty. The dimensions of
the Neerhaeren Lock are so much greater than those of lock 19
that 3,900 m* of water are discharged into the Zuid-Willems-
vaart every time that the lock is operated, and the average
quantity of water passing through in the course of a day
amounts to I m® per second, which represents a very substan-
tial addition to the ten m° per second fixed by Article IV as
the maximum quantity to be passed through the new intake.
It is therefore argued on behalf of the Netherlands Govern-
ment that, in interpreting the Treaty, no account should be
taken of lock 19 ; but that in the case of the Neerhaeren Lock
the discharge of lock-water should be regarded as an infraction
of Article [.

22
A./B. 70.—WATER FROM THE MEUSE 23

The Court considers that neither the Belgian nor the Nether-
lands contention can be accepted in its entirety. When it is
remembered that the provisions of the Treaty of 1863 were
adopted in order to overcome certain actual difficulties connected
with the feeding of the canals below Maestricht, it is seen to
be impossible to isolate Article I, and to interpret it without
reference to those difficulties. That Article has indeed to be
interpreted in conjunction with the other articles, with which
it forms a complete whole. To adopt the Belgian contention,
according to which no lock, when used for navigation, and no
volume of water discharged through a lock when being utilized
for that purpose, could constitute an infraction of Article I,
would open the door to the construction of works and the
discharge of water in such quantities that the intentions of the
Treaty would be entirely frustrated. On the other hand, to
adopt the Netherlands contention and to hold that any discharge
of water into the Zuid-Willemsvaart through the Neerhaeren
Lock, instead of through the treaty feeder, must result in an
infraction of Article I—irrespective of the consequences which
such discharge of water might produce on the velocity of the
current in the Zuid-Willemsvaart, or on the navigability of the
joint section of the Meuse—would be to ignore the objects with
which the Treaty was concluded..

If any distinction can be drawn between a lock of small
dimensions, such as lock 19, and a large lock, that distinction
must be based not simply on the difference between the respective
dimensions of the two locks, but on the difference between the
effects which they respectively produce. The Court would be
prepared to consider that the use of the Neerhaeren Lock is
contrary to the Treaty, notwithstanding the existence and
‘ functioning of lock 19, if it were shown that the use of the Neer-
haeren Lock contravened the object of the Treaty, that is to
say if it were shown that the use of the Neerhaeren Lock |
produced an excessive current in the Zuid-Willemsvaart or a
deficiency of water in the Meuse.

The Court has not found any reason in the documents sub-
mitted to it which would lead it to conclude that the water
discharged through the Neerhaeren Lock has set up an excessive
current in the Zuid-Willemsvaart, or has depleted the Meuse
to such an extent as to prejudice navigation on that river.

In the foregoing remarks, the question of the utilization of
the side-channels of the Neerhaeren Lock for feeding the reach
below the lock is not taken into consideration. The Court is
only considering the normal use of this lock for purposes of
navigation. There is no doubt that the use of these side-
channels for feeding the lower reach would transform them into
a feeder and would thus be contrary to the Treaty.

23
A./B. 70.—WATER FROM THE MEUSE 24

Another circumstance which must be borne in mind in
connection with this submission I 8 is the construction of the
Bosscheveld Lock by the Netherlands Government. That lock
was completed and brought into use prior to the construction
of the Neerhaeren Lock. Its dimensions are even greater than
those of the Neerhaeren Lock. It is situated a short distance
below the treaty intake of 1863, and it leads directly from the
Meuse into the Zuid-Willemsvaart.

As regards the Bosscheveld Lock, as in the case of the Neer-
haeren Lock, no evidence has been produced, and the Court
finds no reason in the documents that have been produced,
which would lead it to suppose that the use of the Bossche-
veld Lock has caused effects, either in the Zuid-Willemsvaart
or in the Meuse, which are inconsistent with the object of the
Treaty of 1863.

During the oral proceedings before the Court, the construc-
tion of this lock was defended by the Netherlands Agent on
the ground that the Treaty (Art. V, para. 2) entitles the
Netherlands to increase the volume of water “taken from the
Meuse at Maestricht’’. The Netherlands consider that, in virtue
of these words, they are entitled to take water from the Meuse
elsewhere than at the treaty feeder, and that in consequence
the discharge of water into the Zuid-Willemsvaart through the
Bosscheveld Lock is not contrary to the Treaty. This view
cannot be accepted, for these same words “taken from the
Meuse” are also used in the first paragraph of this same Article V,
and also in Article IV, and they cannot be understood in any
other sense than: the taking of water through the feeder
referred to in Article I, to the exclusion of its withdrawal else-
where. D dd éd ee ee

Another reason against the acceptance of the Netherlands
argument that Article V, paragraph 2, justifies the diversion
from the Meuse of water discharged into the Zuid-Willems-
vaart through the Bosscheveld Lock is that the right thus
conferred on the Netherlands was that of taking supplementary
water for their own use; this supplementary water has to be
discharged through the lock at Loozen. The Netherlands Govern-
ment has never contended that water flowing through the
Bosscheveld Lock simply in connection with the passage of
boats was to constitute this additional water intended to increase
the share allotted to it by Article V of the Treaty, and that
this water should consequently be restored to the Netherlands
at Loozen. In reality this water is merged in the whole body
of water in the Zuid-Willemsvaart system; it is of common
benefit to the navigation of both countries, and it increases the
Belgian quota for irrigation and for the feeding of the Belgian
canals.

24
A./B. 70.—WATER FROM THE MEUSE 25

The Court cannot refrain from comparing the case of the
Belgian lock with that of the Netherlands lock at Bosscheveld.
Neither of these locks constitutes a feeder, yet both of them
discharge their lock-water into the canal, and thus take part
in feeding it with water otherwise than through the treaty
feeder, though without producing an excessive current in the
Zuid-Willemsvaart. In these circumstances, the Court finds it
difficult to admit that the Netherlands are now warranted in
complaining of the construction and operation of a lock of
which they themselves set an example in the past.

Accordingly, as has been explained above, in the absence of
evidence as to the effects which the use of the Neerhaeren Lock
produces on the current in the Zuid-Willemsvaart, or on the
Meuse itself, the Court does not consider that the normal use
of this lock is inconsistent with the Treaty. The Court is also
of opinion that there is no ground for treating this lock less
favourably than the Netherlands lock at Bosscheveld. It is
thus unable to accord to the Netherlands Government the
benefit of its submission.

Submission I 6 must, therefore, be rejected.
*

The third claim of the Netherlands Government which is
formulated in submission I ¢ of the Netherlands Memorial prays
the Court

“To adjudge and declare that:

(c) Belgium’s project of feeding a section of the Hasselt Canal
with water taken from the Meuse elsewhere than at Maestricht
is contrary to the said Treaty.”

This claim of the Netherlands Government is fundamentally
concerned with the construction and putting into operation of
the Albert Canal from Liége to Antwerp, though that canal is
not mentioned by name. For the line of the Albert Canal, a
broad and deep canal of a total length of 125 kilometres, makes
use for a certain distance in its course towards Antwerp,
between the so-called Curange Lock and the so-called Quaed-
mechelen Lock, of the bed of the old Hasselt Canal which
branches off the Canal de la Campine.

The Netherlands do not contend that the intake at Liége-
Monsin which feeds the Albert Canal, is in itself contrary to
the said Treaty, or that the Treaty applies to the whole of the
Albert Canal.

25
A./B. 70.—WATER FROM THE MEUSE 26

The line of argument of the Netherlands Government is that
when the Albert Canal is brought into operation, the old Hasselt
Canal, ie. that part of it henceforward comprised in the Albert
Canal, will be fed, like the latter, with water taken from the
Meuse at Liége-Monsin, that is to say elsewhere than at the
treaty feeder. The situation resulting from the bringing into
use of this section of the Albert Canal would be contrary to
the Treaty.

The Court finds nothing either in | the arguments of the Nether-
lands or in the text of the Treaty of 1863 which would pre-
vent either the Netherlands or Belgium from making such use
as they may see fit of the canals covered by the Treaty in so
far as concerns canals which are situated in Netherlands or
Belgian territory, as the case may be, and do not leave that
territory. As regards such canals, each of the two States is
at liberty, in its own territory, to modify them, to enlarge them,
to transform them, to fill them in and even to increase the
volume of water in them from new sources, provided that the
diversion of water at the treaty feeder and the volume of
water to be discharged therefrom to maintain the normal level
and flow in the Zuid-Willemsvaart is not affected.

The question whether in fact it is true that, between Hasselt
and Quaedmechelen, the old canal is only fed with water from
the River Demer, as maintained by Belgium, or also with water
coming from the Canal de la Campine which comes in turn
from the Zuid-Willemsvaart, as maintained by the Netherlands,
is in reality irrelevant.

No matter whence the water supplying the old Hasselt Canal
is obtained, Belgium is not prohibited from using that canal as
she may see fit, from transforming it or from in effect abolish-
ing a portion of it by more or less merging it in the new
Albert Canal which has its own water supply.

The contention of the Netherlands Government is invalidated
by the singular result to which it would lead in practice. For
it would amount to criticizing Belgium for having made the
new canal follow the line of the old canal. She need only
have sited the new canal a few yards to one side and have
abandoned this section of the old canal and then, according to
the contention of the Netherlands, she would not have contra-
vened the Treaty. No such effect can have been intended by
the contracting Parties, nor can it result from a proper inter-
pretation of the terms of the Treaty.

Submission I ¢ must therefore be rejected.

26
A./B. 70.—WATER FROM THE MEUSE 27

*

The fourth claim of the Netherlands Government which is
formulated in submission Id of the Netherlands Memorial prays
the Court:

“To adjudge and declare that:
(d) Belgium’s project of feeding the section of the canal
joining the Zuid-Willemsvaart to the Scheldt between Heren-

thals (Viersel) and Antwerp with water taken from the Meuse
elsewhere than at Maestricht, is contrary to the said Treaty.”

This claim is similar to the preceding one in regard to the
Hasselt Canal.

From Viersel to Antwerp, the course of the Albert Canal
coincides with the latter part of the old Canal de la Campine
which branches off the Zuid-Willemsvaart and is therefore com-
prised in the system of canals situated below Maestricht and
fed from the treaty feeder.

The grounds on which the Belgian Government is criticized
in the Netherlands Memorial in this connection are the same
as in the case of the Hasselt-Quaedmechelen section of the
Albert Canal which coincides with a portion of the old Hasselt
Canal.

The reasons which have led the Court to reject the conten-
tion of the Netherlands Government in the latter case also
apply in this case.

It is true that it is not denied that this section of the old
Canal de la Campine which is joined at Wyneghem near Ant-
werp by the Turnhout Canal, is fed with water originally
coming from the Zuid-Willemsvaart. But, as has been stated,
the origin of the water feeding the canals comprised in the
system contemplated by the Treaty has no bearing on the
right of Belgium, or of the Netherlands, to make such use
as they may see fit of these canals when situated exclusively
in their own territory, provided that. the régime governing
the diversion of water at the treaty feeder and the volume
of water to be discharged by that feeder to secure at all times
the normal level and flow of water in the Zuid-Willemsvaart
is not thereby affected.

The Court accordingly considers that the criticism made
in the Netherlands Memorial is no more justified in the case of
the Herenthals (Viersel) Canal than in the case of the Hasselt
Canal. The submission made in the Netherlands Memorial
must therefore be rejected.

4 27
A./B. 70.—WATER FROM THE MEUSE 28

*

In a second series of submissions at the end of their Memorial,
the Netherlands Government pray the Court:

“To order Belgium

(a) to discontinue all the works referred to under I (a) and
to restore to a condition consistent with the Treaty of 1863 all
works executed in breach of that Treaty; |

(b) to discontinue any feeding held to be contrary to the said
Treaty and to refrain from any further such feeding.”

Since the Court has arrived at the conclusion that there
is no justification for the various complaints made by the
Netherlands Government against the Belgian Government in
the submissions of the former Government which have been
examined above, it can only reject the claim presented by the
Netherlands Government in respect of penalties to be imposed
upon the Belgian Government and is not called upon ta
examine this claim.

*

Having rejected the four submissions made by the Nether-
lands as Applicant in the principal suit, the Court considers
that there is no occasion for it to pass upon the four alter-
native submissions presented by the Belgian Government in
its Rejoinder. These submissions were only presented ‘‘in case
the Court should be unable to find in accordance with the
submissions of the Respondent”. The submissions of the Nether-
lands having been rejected, the Court’ considers that these
alternative submissions have ceased to have any object, and
this view is confirmed by what was said by the Belgian Agent
at the hearing on May 12th, 1037.

The Belgian Government, for its part, formulates in its Coun-
ter-Memorial a counter-claim alleging: (x) that the Netherlands
Government has committed a breach of the Treaty of 1863 by
constructing the Borgharen barrage on the Meuse below Maes-
tricht ; (2) that the Juliana Canal constructed by the Nether-
lands alongside to the Meuse below Maestricht from Limmel to
Maasbracht, is subject, as regards its water supply, to the same
Treaty.

As this claim is directly connected with the principal claim,
it was permissible to present it in the Counter-Memorial.

28
A./B. 70.—WATER FROM THE MEUSE 29

*

In its first submission, regarding the Borgharen barrage, the
Belgian Government prays the Court,

“To adjudge and declare that:

1° The Borgharen barrage has been constructed in breach of the
stipulations of this same Treaty which is alleged by the Nether-
lands Government to have been disregarded by the Belgian
Government as regards certain stipulations ; that is to say, that
the local situation at Maestricht provided for by the Treaty of
1863 has been altered by the unilateral decision of the Nether-
lands Government ; that this alteration has rendered the proper
application of the Treaty impossible, because the level of the
Meuse has been raised by the Borgharen barrage and the water-
gauge which had been placed there in accordance with the
Treaty to enable the diversion of water to be regulated in accord-
ance with the level of the water has been submerged”.

This submission formulated by the Belgian Government
contains both the claim itself and the grounds adduced in sup-
port of it.

In the first place, according to the Belgian Government, the
local situation at Maestricht has, contrary to the Treaty, ‘been
altered by the Netherlands Government without previous agree-
ment with the Belgian Government.

Article IV, paragraph 2, of the. Treaty runs as follows:

“The normal low level, which at present varies between the
30 and 4o centimetre marks above zero on the gauge at the
Maestricht bridge, corresponds to a minimum depth of water of
seventy (70) centimetres between Maestricht and Venlo.”

It is clear that the construction of the Borgharen barrage
had the effect—it could scarcely have been otherwise—of raising
the level of the Meuse above the barrage, with the result that
no matter what may have been the low level of the river, as
actually determined in 1863, the volume of water discharged
by the feeder, according to the height of the Meuse, is always
the maximum volume.

The Belgian Government does not contend that, by the raising
of the level of the Meuse resulting from the construction of the
Borgharen barrage, a volume of water greater than the maxi-
mum fixed is discharged from the feeder. What it does contend
is that the situation has been altered without its consent.

Nowhere in the Treaty, however, is to be found a provision
forbidding the Netherlands from changing the depth of water
in the Meuse at Maestricht without the consent of Belgium,
provided that neither the discharge of water through the feeder
nor the volume which it must or can supply, nor again the

29
A./B. 70.—-WATER FROM THE MEUSE 30

current in the Zuid-Willemsvaart are thereby affected. It is
subject to this condition, and not at their arbitrary discre-
tion, that the Netherlands are entitled, under the Treaty of
1863, to dispose of the waters of the Meuse at Maestricht.

The Belgian Government alleges that the raising of the level
of the Meuse at Maestricht has submerged the gauge placed,
in accordance with Article IV, paragraph 3, at the entrance to
the feeder in order to enable the volume of water to be passed
through the feeder to be checked, in accordance with the height.
of the low water level. But the submerging of the mark on
this gauge would only be subject to criticism if, because it
was no longer possible to verify the volume of water discharged
by the feeder, this volume in fact exceeded the maximum
fixed by the Treaty. This however does not appear to be the
case, nor does the Belgian Government contend that it is so.

Lastly, the Belgian Government, in the course of its argument,
if not in its submissions, has contended that the Netherlands
Government, by means of the Borgharen barrage, has inter-
fered with the navigability of the Meuse below Maestricht, that
is to say, that part of the river common to both States.

The Netherlands allege in reply on this contention that it
followed from Article V, paragraph 2, and Article XI of the
Treaty of 1863, that Belgium had relinquished her interest in
the navigation of the common section of the Meuse and that the
interests of navigation in that section were left to the discre-
tion of the Netherlands. On the contrary, Article IX of the
Treaty affords proof that Belgium did not relinquish her interest
in the joint section of the Meuse. For that Article expressly
provides for the carrying out of works for the improvement
of the navigability of the Meuse between Maestricht and Venlo
and for the financial participation of Belgium in the carrying
out of these works.

On the other hand, in alleging that the navigability of the
common section of the Meuse had suffered, the Belgium Govern-
ment should, in support of its contention, have produced
evidence regarding the intensity of the traffic and of the injurious
effect upon it of the barrage. Belgium has not produced this
evidence. It would probably have been somewhat difficult for
her to do so, because in actual fact, from the point of view of
navigability, the joint section of the Meuse is no longer of
much importance save for small local vessels and these only
require a small depth of water. Barge traffic, under whatever
flag, now has at its disposal the waterway provided by the
Juliana Canal which is much better adapted to its needs.

The submission of the Belgian Government in regard to this
question must therefore be rejected.

30
A./B. 70.—WATER FROM THE MEUSE 31

*

The second submission in the counter-claim of the Belgian.
Government relates to the Juliana Canal and asks the Court

“To adjudge and declare that:

+

2. The Juliana Canal, being a canal below Maestricht, within
the meaning of Article I of the Treaty, is subject, as regards
its water supply, to the same provisions as the canals on the
left bank of the Meuse below Maestricht”.

The entrance of the Juliana Canal, a lateral canal of the Meuse,
is on the river, in Netherlands territory a little below Maes-
tricht, and the canal debouches at Maasbracht, also in Nether-
lands territory, a little below the point at which the Belgian
frontier leaves the Meuse and the river ceases to be common to
both countries. It is therefore beyond dispute, from a geog-
raphical point of view, that the Juliana Canal is situated below
Maestricht. But it does not follow that it is, as the Belgian
Government contends, “a canal below Maestricht within the
meaning of Article I of the Treaty’.

The provision in Article I which stipulates that the new
intake at Maestricht shall be “the feeder’’ for all ‘canals situated
below that town’’, and the consequential provision in Article IV,
last paragraph, to the effect that ‘‘no further use shall be made
of the intake at Hocht”’ imply by their very terms, if any
indication were needed, that the feeder is situated on the left
bank of the Meuse and that, in consequence, the canals which
it has to feed are also on the left bank of the river. Moreover,
the canals the feeding of which had occasioned difficulties, and
which are referred to in the Treaty, are the Zuid-Willemsvaart
itself and the canals which branch off from it and thus derive
their supply of water from it. It is manifest that an intake
situated on the left bank of the river cannot be regarded as
intended to feed canals situated on the right bank. The latter
cannot therefore come under the régime of water supply insti-
tuted by the Treaty.

The Juliana Canal, which is below Maestricht but is situated
on the right bank, cannot therefore be considered or treated as
“a canal below Maestricht within the meaning of Article I of
the Treaty’’ according to the terms of the Belgian submission.

As the situation of the Treaty. feeder on the left bank of the
Meuse makes it impossible in practice to regard the Juliana
Canal, situated on the right bank, as being subject to the same
rules regarding its water supply as the canals on the left bank,
the submission in.the Belgian Counter-Memorial must neces-
sarily be rejected.

37
A./B. 70.—WATER FROM THE MEUSE 32

As is stated in the Netherlands Government’s submission, the
Juliana Canal is not therefore, as regards its water supply, sub-
ject to the same provisions as the Zuid-Willemsvaart and the
other canals on the left bank of the Meuse below Maestricht.
But it in no way follows from this that the Treaty authorizes
the Netherlands Government to use the water of the Meuse at
Maestricht as it pleases for feeding the Juliana Canal. This
argument, based on the theory that Belgium had relinquished
interest in the navigation of the joint section of the Meuse, is,
as has already been explained, inconsistent with the general
plan of the Treaty.

The question of how the Juliana Canal is, in fact, at pre-
sent supplied with water would only require to be considered
if it were alleged that the method by which it is fed was
detrimental to the régime instituted by the Treaty for the
canals situated on the left bank. Belgium does not however
allege that this is the case, and, moreover, the navigability of
the joint section of the Meuse cannot be considered in this
connection otherwise than it was regarded above, in connection
with the Borgharen barrage.

*

The Belgian Government has added to its two submissions,
referred to above, a third submission praying the Court:

‘3, To reserve the rights accruing to Belgium from the
breaches so committed’.

As no violation of the Treaty of 1863 has been found by
the Court to have been committed by the Netherlands Govern-
ment, the reservation of rights requested by Belgium cannot be
accorded,

FOR THESE REASONS,
In regard to the principal claim :
The Court, by ten votes to three,

Rejects the various submissions of the Memorial presented
by the Netherlands Government in pursuance of its Applica-
tion dated August Ist, 1936.

As regards the counter-claim presented in the Belgian Counter-
Memorial, dated January 28th, 1937:

The Court, by ten votes to three,

Rejects the submissions of the aforesaid counter-claim.
32
A./B. 70.—-WATER FROM THE MEUSE 33

The present Judgment has been drawn up in French in
accordance with the provisions of Article 39, paragraph 1, of
the Court’s Statute, the Parties having declared themselves
agreed that the whole case should be conducted in French.

Done at the Peace Palace, The Hague, this twenty-eighth
day of June, one thousand nine hundred and thirty-seven, in
three copies, one of which will be deposited in the archives of
the Court while the others will be transmitted to the Govern-
ment of the Netherlands and to the Government of Belgium,
respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OLIvAN,

Registrar.

M. ANZILOTTI declares that he is unable to concur’ in the
judgment given by the Court and, availing himself of the right
conferred upon him by Article 57 of the Statute, has appended
to the judgment the separate opinion which follows.

M. ALTamiIRA and Jonkheer vAN Eysinca declare that they
are unable to concur in all the findings of the Court’s judgment
and have appended to the judgment the separate opinions
which follow..

Sir Ceciz Hurst, Vice-President of the Court, declares that
he is unable to concur in the findings of the Court’s judgment
in regard to the counter-claim of the Belgian Government and
has appended to the judgment the separate opinion which follows.

Mr. Hupson, whilst concurring in the judgment, has appended
certain observations.

M. DE VisscHEeR declares that he is unable to concur in the
findings of the Court’s judgment in regard to the counter-claim
of the Belgian Government.

(Initialled) J. G. G.
(Initialled) J. L. O.

33
